Opinion op the Full Court, by
Preston, J.
This is an appeal from the decision of the Chancellor, dismissing the plaintiff’s bill for foreclosure of a mortgage from C. Akai & Co. to the plaintiffs.
Upon reading the pleadings herein and the evidence taken at the hearing, and also the various exhibits filed, we are of opinion that, for many reasons besides those stated by the Chancellor, the bill should be dismissed.
The decision of the Chancellor is therefore affirmed, and the bill stands dismissed with costs of this appeal.